 

EXHIBIT 10.4

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of the 31st
day of August, 2005, by and among INLAND AMERICAN REAL ESTATE TRUST, INC., a
Maryland corporation (the “Company”), INLAND SECURITIES CORPORATION, a Delaware
corporation (the “Dealer Manager”) and LASALLE BANK NATIONAL ASSOCIATION, a
national banking association (the “Escrow Agent”).

 


1.                                       THE COMPANY DOES HEREBY OPEN THIS
ESCROW AND ESCROW AGENT’S SOLE CONCERN AND DUTIES SHALL BE AS SPECIFICALLY SET
FORTH HEREIN:  FROM TIME TO TIME DURING THE COURSE OF THIS ESCROW, IN CONNECTION
WITH THE COMPANY’S OFFERING (THE “OFFERING”) OF UP TO 500,000,000 SHARES OF
COMMON STOCK ON A “BEST EFFORTS” BASIS (THE “SHARES”) (EXCLUSIVE OF SHARES
OFFERED AND SOLD PURSUANT TO THE COMPANY’S DISTRIBUTION REINVESTMENT PLAN),
ESCROW AGENT WILL RECEIVE FROM SUBSCRIBERS DEPOSITS TO BE HELD IN ESCROW IN
ACCORDANCE WITH THE TERMS HEREOF. ALL SUCH FUNDS RECEIVED BY ESCROW AGENT SHALL
BE PLACED INTO AN INTEREST-BEARING ACCOUNT ENTITLED “INLAND AMERICAN REAL ESTATE
TRUST, INC. SUBSCRIPTION ACCOUNT” (THE “ESCROW ACCOUNT”).


 


2.                                       ALL DEPOSITS FROM EACH SUBSCRIBER SHALL
BE ACCOMPANIED BY THE SUBSCRIBER NAME, SOCIAL SECURITY NUMBER, CURRENT ADDRESS
AND INVESTMENT AMOUNT.


 


3.                                       CHECKS DEPOSITED IN THE ESCROW ACCOUNT
FROM THE VARIOUS SUBSCRIBERS SHALL BE MADE PAYABLE TO “LBNA/ESCROW AGENT FOR
IARETI.”


 


4.                                       ALL PARTIES UNDERSTAND AND ARE AWARE
THAT ALL FUNDS RECEIVED DURING THE COURSE OF THE ESCROW AND DEPOSITED IN THE
ESCROW ACCOUNT MUST CLEAR THE NORMAL BANKING CHANNELS PRIOR TO THE RELEASE OF
ANY FUNDS.


 


5.                                       THE COMPANY UNDERSTANDS THAT IT IS NOT
ENTITLED TO ANY FUNDS RECEIVED INTO ESCROW IN THE EVENT OF CANCELLATION OF THE
OFFERING AND IN SUCH EVENT, DEPOSITS SHALL BE RETURNED TO THE SUBSCRIBERS.


 


6.                                       THE PARTIES AGREE THAT THIS IS AN
IMPOUND ESCROW BETWEEN THE COMPANY, THE DEALER MANAGER AND THE ESCROW AGENT. THE
COMPANY AND THE DEALER MANAGER AGREE THAT THE SUBSCRIBERS WHO DEPOSIT INTO THE
ESCROW ACCOUNT ARE NOT A PARTY TO THIS ESCROW.


 


7.                                       ALL DOCUMENTS, INCLUDING ANY INSTRUMENT
NECESSARY FOR THE NEGOTIATION OR OTHER TRANSFER OF ESCROW ASSETS, DEPOSITED
SIMULTANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT ARE APPROVED BY THE COMPANY,
AND THE ESCROW AGENT SHALL NOT BE OBLIGATED TO INQUIRE AS TO THE FORM, MANNER OF
EXECUTION OR VALIDITY OF THESE DOCUMENTS OR ANY DOCUMENT HEREAFTER DEPOSITED
PURSUANT TO THE PROVISIONS HEREOF, NOR SHALL THE ESCROW AGENT BE OBLIGATED TO
INQUIRE AS TO THE IDENTITY, AUTHORITY OR RIGHTS OF THE PERSONS EXECUTING THE
SAME. THE ESCROW AGENT SHALL BE LIABLE UNDER THIS AGREEMENT ONLY FOR ITS GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN THE PERFORMANCE OF ITS DUTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT. THE ESCROW AGENT SHALL HAVE A LIEN ON ALL SECURITIES,
MONIES AND DOCUMENTS DEPOSITED IN THIS ESCROW BY EACH SUBSCRIBER TO SECURE
ESCROW AGENT’S REASONABLE COMPENSATION AND EXPENSES AND FOR JUDGMENTS,
ATTORNEYS’ FEES AND OTHER LIABILITIES WHICH THE ESCROW AGENT MAY INCUR OR
SUSTAIN BY REASON OF THIS ESCROW, AND THE UNDERSIGNED AGREES TO PAY TO ESCROW
AGENT, UPON DEMAND, AMOUNTS TO SATISFY ALL SUCH LIABILITIES, FEES AND EXPENSES.
IN CASE OF CONFLICTING DEMANDS UPON IT, THE ESCROW AGENT MAY WITHHOLD

 

--------------------------------------------------------------------------------


 


PERFORMANCE OF THIS ESCROW UNTIL SUCH TIME AS THE CONFLICTING DEMANDS SHALL HAVE
BEEN WITHDRAWN OR THE RIGHTS OF THE RESPECTIVE PARTIES SHALL HAVE BEEN SETTLED
BY COURT ADJUDICATION, ARBITRATION, JOINT ORDER OR OTHERWISE.


 


8.                                       UNTIL THE TERMINATION OF THE OFFERING,
THE COMPANY SHALL NOTIFY THE ESCROW AGENT OF THE COMPANY’S ACCEPTANCE OR
REJECTION OF EACH SUBSCRIPTION AGREEMENT AS PROMPTLY AS PRACTICABLE, BUT IN ANY
EVENT WITHIN TEN (10) DAYS OF ITS RECEIPT, AND OF ANY SUBSCRIPTION WHICH IS
RESCINDED WITHIN FIVE (5) DAYS OF SUCH RESCISSION. IF THE ESCROW AGENT RECEIVES
NOTICE THAT A SUBSCRIPTION IS REJECTED BY THE COMPANY, THE SUBSCRIBER’S DEPOSIT
WILL BE RETURNED BY THE ESCROW AGENT TO THE SUBSCRIBER, WITHOUT INTEREST OR
DEDUCTION, AS PROMPTLY AS PRACTICABLE, BUT IN ANY EVENT WITHIN TEN (10) DAYS
AFTER ITS RECEIPT OF NOTICE FROM THE COMPANY THAT THE SUBSCRIPTION HAS BEEN
REJECTED. IF A SUBSCRIPTION IS RESCINDED, THE ESCROW AGENT SHALL RETURN TO THE
SUBSCRIBER THE SUBSCRIBER’S DEPOSIT, WITHOUT INTEREST OR DEDUCTION, WITHIN SEVEN
(7) DAYS OF BEING NOTIFIED BY THE COMPANY OF SUCH RESCISSION. IN THE EVENT THE
CHECK OF A SUBSCRIBER WHOSE SUBSCRIPTION HAS BEEN RESCINDED HAS BEEN NEGOTIATED
(AND IF THE FUNDS REPRESENTED THEREBY HAVE BEEN DISBURSED TO THE COMPANY), THE
COMPANY SHALL DEPOSIT WITH THE ESCROW AGENT AN AMOUNT OF FUNDS EQUAL TO THE
AMOUNT NECESSARY TO BE RETURNED TO THE SUBSCRIBER (OR THE ESCROW AGENT MAY
DEDUCT SUCH AMOUNT FROM ANY FUNDS DUE TO THE COMPANY UNDER THIS AGREEMENT). THE
ESCROW AGENT SHALL NOT BE LIABLE FOR THE FAILURE TO RETURN A REJECTED OR
RESCINDED SUBSCRIPTION IF THE COMPANY FAILS TO NOTIFY THE ESCROW AGENT OF THE
REJECTION OF RESCISSION OF THE CORRESPONDING SUBSCRIPTION AGREEMENT.


 


9.                                       COMMENCING WITH THE DATE PAID
SUBSCRIPTIONS HAVE BEEN RECEIVED AND ACCEPTED FOR AT LEAST 200,000 SHARES OR
$2,000,000 (THE “MINIMUM OFFERING”), PROVIDED SUCH DATE IS WITHIN ONE (1) YEAR
OF THE ORIGINAL EFFECTIVE DATE OF THE COMPANY’S PROSPECTUS (SUCH ORIGINAL
EFFECTIVE DATE OF THE COMPANY’S PROSPECTUS BEING THE “EFFECTIVE DATE”), AND
ENDING ON THE TERMINATION DATE (THE “OFFERING PERIOD”), THE ESCROW AGENT SHALL:


 


(A)                                  DISBURSE TO THE COMPANY ON A WEEKLY BASIS
ANY FUNDS RECEIVED BY THE ESCROW AGENT FOR ACCEPTED SUBSCRIPTIONS (BUT NOT THOSE
FUNDS OF A SUBSCRIBER WHOSE SUBSCRIPTION HAS BEEN REJECTED OR RESCINDED OF WHICH
THE ESCROW AGENT HAS BEEN NOTIFIED BY THE COMPANY, OR OTHERWISE IN ACCORDANCE
WITH THE COMPANY’S WRITTEN REQUEST, AND


 


(B)                                 SUBJECT TO SECTION 10 HEREOF, INVEST ANY
FUNDS HELD IN THE ESCROW IN SUCH INSTRUMENTS AS THE COMPANY MAY DIRECT.


 

Upon termination of the Offering, which shall occur not later than twelve (12)
months after the Effective Date, provided however that, subject to
requalification in certain states, the Company may extend the Offering Period
from time to time, but in no event more than two years after the Effective Date
(the “Termination Date”), all amounts theretofore undistributed shall be
distributed to the Company, and this escrow shall close and be consummated in
its entirety. If subscriptions for at least the Minimum Offering have not been
received, accepted and paid for within one (1) year of the Effective Date, all
funds received will be promptly returned in full to subscribers, together with
their pro rata share of any interest earned thereon pursuant to instructions
made by the Company, upon which the Escrow Agent may conclusively rely. If such
refund is made, Inland Real Estate Investment Corporation, an affiliate of the
Dealer Manager, will pay any escrow fees.

 

2

--------------------------------------------------------------------------------


 


10.                                 THE FUNDS DEPOSITED HEREIN SHALL BE INVESTED
IN FEDERALLY INSURED BANK ACCOUNTS (E.G., SAVINGS ACCOUNTS), SHORT-TERM
CERTIFICATES OF DEPOSIT ISSUED BY A BANK, SHORT-TERM SECURITIES ISSUED OR
GUARANTEED BY THE UNITED STATES GOVERNMENT AND ANY OTHER INVESTMENTS PERMITTED
UNDER RULE 15C2-4 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AT THE
DIRECTION OF THE COMPANY. THE INTEREST ON SUCH INVESTMENTS SHALL, ON A MONTHLY
BASIS WHILE SUBSCRIBERS’ DEPOSITS REMAIN IN ESCROW AND, IF ALL CONDITIONS HEREIN
ARE MET, WHEN SUCH DEPOSITS ARE DISBURSED TO THE COMPANY, BE DISBURSED BY THE
ESCROW AGENT TO THE COMPANY IN ACCORDANCE WITH SECTION 9 HEREOF.


 


11.                                 THE COMPANY AGREES TO DISBURSE TO THE DEALER
MANAGER ANY FUNDS DUE TO IT FOR THE OFFERING IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE DEALER MANAGER AGREEMENT DATED AUGUST 29, 2005 BETWEEN THE
COMPANY AND THE DEALER MANAGER, PROVIDED THAT THE ESCROW AGENT HAS DISBURSED TO
THE COMPANY THE FUNDS DUE TO THE COMPANY FOR THE RELATED SUBSCRIPTIONS. THE
DEALER MANAGER SHALL ASSIST THE COMPANY IN CONNECTION WITH THE COMPANY’S
COMPLIANCE WITH THIS AGREEMENT. THE DEALER MANAGER SHALL NOT HAVE ANY LIEN ON OR
SECURITY INTEREST IN ANY SECURITIES, MONIES OR DOCUMENTS DEPOSITED IN THIS
ESCROW.


 


12.                                 ANY NOTICES WHICH ARE REQUIRED OR DESIRED TO
BE GIVEN HEREUNDER TO THE PARTIES HERETO SHALL BE IN WRITING AND MAY BE GIVEN BY
MAILING THE SAME TO THE ADDRESS INDICATED BELOW (OR TO SUCH OTHER ADDRESS AS
EITHER OF THE PARTIES MAY HAVE THERETOFORE SUBSTITUTED THEREFOR BY WRITTEN
NOTIFICATION TO THE OTHER PARTY HERETO), BY REGISTERED OR CERTIFIED UNITED
STATES MAIL, POSTAGE PREPAID. FOR ALL PURPOSES HEREOF, ANY NOTICE SO MAILED BY
THE ESCROW AGENT SHALL BE TREATED AS THOUGH SERVED UPON THE PARTY TO WHOM IT WAS
MAILED AT THE TIME IT IS DEPOSITED IN THE UNITED STATES MAIL BY THE ESCROW AGENT
WHETHER OR NOT SUCH PARTY THEREAFTER ACTUALLY RECEIVES SUCH NOTICE. NOTICES TO
THE ESCROW AGENT SHALL BE IN WRITING AND SHALL NOT BE DEEMED TO BE GIVEN UNTIL
ACTUALLY RECEIVED BY THE ESCROW AGENT’S TRUST DEPARTMENT. WHENEVER UNDER THE
TERMS HEREOF THE TIME FOR GIVING A NOTICE OR PERFORMING AN ACT FALLS UPON A
SATURDAY, SUNDAY OR BANK HOLIDAY, SUCH TIME SHALL BE EXTENDED TO THE ESCROW
AGENT’S NEXT BUSINESS DAY.


 


13.                                 THE ESCROW AGENT, WHEN ACTING AS THE ESCROW
AGENT HEREUNDER, UNDERTAKES TO PERFORM ONLY SUCH DUTIES AS ARE EXPRESSLY SET
FORTH HEREIN AND THE ESCROW AGENT SHALL NOT BE SUBJECT TO, NOR OBLIGED TO
RECOGNIZE, ANY OTHER AGREEMENT BETWEEN, OR DIRECTION OR INSTRUCTION OF, THE
COMPANY EVEN THOUGH REFERENCE THERETO MAY BE MADE HEREIN; PROVIDED, HOWEVER,
THIS AGREEMENT MAY BE AMENDED AT ANY TIME OR TIMES BY AN INSTRUMENT IN WRITING
SIGNED BY THE COMPANY, THE DEALER MANAGER AND ESCROW AGENT. IN THE EVENT THE
ESCROW AGENT BECOMES INVOLVED IN OR IS THREATENED WITH LITIGATION BY REASON
HEREOF, IT IS HEREBY AUTHORIZED TO AND MAY DEPOSIT WITH THE CLERK OF A COURT OF
COMPETENT JURISDICTION ANY AND ALL FUNDS HELD BY IT PURSUANT HERETO, AND
THEREUPON THE ESCROW AGENT SHALL STAND FULLY RELIEVED AND DISCHARGED OF ANY
FURTHER DUTIES HEREUNDER.


 


14.                                 IF ANY PROPERTY SUBJECT HERETO IS AT ANY
TIME ATTACHED, GARNISHED OR LEVIED UPON, UNDER ANY COURT ORDER, OR IN CASE THE
PAYMENT, ASSIGNMENT, TRANSFER, CONVEYANCE OR DELIVERY OF ANY SUCH PROPERTY SHALL
BE STAYED OR ENJOINED BY ANY COURT ORDER, OR IN ANY CASE ANY ORDER, JUDGMENT OR
DECREE SHALL BE MADE OR ENTERED BY ANY COURT AFFECTING SUCH PROPERTY, OR ANY
PART THEREOF, THEN IN ANY OF SUCH EVENTS, THE ESCROW AGENT IS AUTHORIZED, IN ITS
SOLE DISCRETION, TO RELY UPON AND COMPLY WITH ANY SUCH ORDER, WRIT, JUDGMENT OR
DECREE, WHICH IT IS ADVISED BY LEGAL COUNSEL OF ITS OWN CHOOSING IS BINDING UPON
IT, AND IF IT COMPLIES WITH ANY SUCH ORDER, WRIT,

 

3

--------------------------------------------------------------------------------


 


JUDGMENT OR DECREE, IT SHALL NOT BE LIABLE TO ANY OF THE PARTIES HERETO OR TO
ANY OTHER PERSON, FIRM OR CORPORATION BY REASON OF SUCH COMPLIANCE, EVEN THOUGH
SUCH ORDER, WRIT, JUDGMENT OR DECREE MAY BE SUBSEQUENTLY REVERSED, MODIFIED,
ANNULLED, SET ASIDE OR VACATED.


 


15.                                 THIS AGREEMENT SHALL BE CONSTRUED, ENFORCED
AND ADMINISTERED IN ACCORDANCE WITH THE INTERNAL LAWS, AS OPPOSED TO THE
CONFLICTS OF LAWS PROVISIONS, OF THE STATE OF ILLINOIS.


 


16.                                 THE ESCROW AGENT SHALL BE ENTITLED TO
REASONABLE FEES IN CONNECTION WITH THIS ESCROW, WHICH FEES SHALL BE PAYABLE BY
THE COMPANY.


 


17.                                 THE ESCROW AGENT MAY RESIGN AT ANY TIME UPON
GIVING AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE COMPANY; PROVIDED,
HOWEVER, THAT NO SUCH RESIGNATION SHALL BECOME EFFECTIVE UNTIL THE APPOINTMENT
OF A SUCCESSOR ESCROW AGENT WHICH SHALL BE ACCOMPLISHED AS FOLLOWS: THE COMPANY
SHALL USE ITS BEST EFFORTS TO SELECT A SUCCESSOR ESCROW AGENT WITHIN THIRTY (30)
DAYS AFTER RECEIVING SUCH NOTICE. IF THE COMPANY FAILS TO APPOINT A SUCCESSOR
ESCROW AGENT WITHIN SUCH TIME, THE ESCROW AGENT SHALL HAVE THE RIGHT TO APPOINT
A SUCCESSOR ESCROW AGENT. THE SUCCESSOR ESCROW AGENT SHALL EXECUTE AND DELIVER
AN INSTRUMENT ACCEPTING SUCH APPOINTMENT AND IT SHALL, WITHOUT FURTHER ACTS, BE
VESTED WITH ALL THE ESTATES, PROPERTIES, RIGHTS, POWERS, AND DUTIES OF THE
PREDECESSOR ESCROW AGENT AS IF ORIGINALLY NAMED AS ESCROW AGENT. UPON DELIVERY
OF SUCH INSTRUMENT, THE ESCROW AGENT SHALL BE DISCHARGED FROM ANY FURTHER DUTIES
AND LIABILITY UNDER THIS AGREEMENT. THE ESCROW AGENT SHALL BE PAID ANY
OUTSTANDING FEES AND EXPENSES PRIOR TO TRANSFERRING ASSETS TO A SUCCESSOR ESCROW
AGENT.


 


18.                                 ANY NOTICE REQUIRED TO BE GIVEN HEREUNDER BY
ANY OF THE PARTIES HERETO SHALL BE ADDRESSED AS FOLLOWS:

 

If to the Company:

 

Inland American Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, IL  60523 

 

 

Attention:

Ms. Roberta S. Matlin 

 

 

Telephone:

(630) 218-8000 

 

 

Facsimile:

(630) 218-4955

 

 

 

If to the Dealer Manager:

 

Inland Securities Corporation
2901 Butterfield Road
Oak Brook, IL  60523

 

 

Attention:

Ms. Brenda G. Gujral 

 

 

Telephone:

(630) 218-8000 

 

 

Facsimile:

(630) 218-4955

 

4

--------------------------------------------------------------------------------


 

If to Escrow Agent:

LaSalle Bank National Association
Corporate Trust Department
135 South LaSalle Street
Chicago, IL  60603

 

Attention:

Mark Loiacono

 

Telephone:

(312) 904-2931

 

Facsimile:

(312) 904-2236

 


19.                                 THE FOREGOING IS SUBJECT TO THE FOLLOWING
CONDITIONS:


 


(A)                                  THE OBLIGATIONS AND DUTIES OF THE ESCROW
AGENT ARE CONFINED TO THOSE SPECIFICALLY ENUMERATED IN THE ESCROW INSTRUCTIONS.
THE ESCROW AGENT SHALL NOT BE SUBJECT TO, NOR BE UNDER ANY OBLIGATION TO
ASCERTAIN OR CONSTRUE THE TERMS AND CONDITIONS OF ANY OTHER INSTRUMENT, WHETHER
OR NOT NOW OR HEREAFTER DEPOSITED WITH OR DELIVERED TO THE ESCROW AGENT OR
REFERRED TO IN THE ESCROW INSTRUCTIONS, NOR SHALL THE ESCROW AGENT BE OBLIGATED
TO INQUIRE AS TO THE FORM, EXECUTION, SUFFICIENCY, OR VALIDITY OF ANY SUCH
INSTRUMENT NOR TO INQUIRE AS TO THE IDENTITY, AUTHORITY, OR RIGHTS OF THE PERSON
OR PERSONS EXECUTING OR DELIVERING THE SAME.


 


(B)                                 THE ESCROW AGENT SHALL NOT BE PERSONALLY
LIABLE FOR ANY ACT WHICH IT MAY DO OR OMIT TO DO HEREUNDER IN GOOD FAITH AND IN
THE EXERCISE OF ITS OWN BEST JUDGMENT. ANY ACT DONE OR OMITTED BY THE ESCROW
AGENT PURSUANT TO THE ADVICE OF ITS ATTORNEYS SHALL BE DEEMED CONCLUSIVELY TO
HAVE BEEN PERFORMED OR OMITTED IN GOOD FAITH BY THE ESCROW AGENT.


 


(C)                                  IF THE ESCROW AGENT SHOULD RECEIVE OR
BECOME AWARE OF ANY CONFLICTING DEMANDS OR CLAIMS WITH RESPECT TO THIS
AGREEMENT, OR THE RIGHTS OF ANY OF THE PARTIES HERETO, OR ANY MONEY, PROPERTY,
OR INSTRUMENTS DEPOSITED HEREIN OR AFFECTED HEREBY, THE ESCROW AGENT SHALL HAVE
THE RIGHT IN ITS SOLE DISCRETION, WITHOUT LIABILITY FOR INTEREST OR DAMAGES, TO
DISCONTINUE ANY OR ALL FURTHER ACTS ON ITS PART UNTIL SUCH CONFLICT IS RESOLVED
TO ITS SATISFACTION AND/OR TO COMMENCE OR DEFEND ANY ACTION OR PROCEEDING FOR
THE DETERMINATION OF SUCH CONFLICT. NOTWITHSTANDING ANY OTHER PROVISION HEREOF,
IN THE EVENT OF ANY DISPUTE, DISAGREEMENT OR LEGAL ACTION RELATING TO OR ARISING
IN CONNECTION WITH THE ESCROW, THE ESCROW FUND, OR THE PERFORMANCE OF THE ESCROW
AGENT’S DUTIES UNDER THIS AGREEMENT, THE ESCROW AGENT WILL NOT BE REQUIRED TO
DETERMINE THE CONTROVERSY OR TO TAKE ANY ACTION REGARDING IT. THE ESCROW AGENT
MAY HOLD ALL DOCUMENTS AND FUNDS AND MAY WAIT FOR SETTLEMENT OF ANY SUCH
CONTROVERSY BY FINAL APPROPRIATE LEGAL PROCEEDINGS, ARBITRATION, OR OTHER MEANS
AS, IN THE ESCROW AGENT’S DISCRETION, IT MAY REQUIRE. IN SUCH EVENT, THE ESCROW
AGENT WILL NOT BE LIABLE FOR INTEREST OR DAMAGE. FURTHERMORE, THE ESCROW AGENT
MAY, AT ITS OPTION, FILE AN ACTION OF INTERPLEADER REQUIRING THE PARTIES TO
ANSWER AND LITIGATE ANY CLAIMS AND RIGHTS AMONG THEMSELVES. THE ESCROW AGENT IS
AUTHORIZED, AT ITS OPTION, TO DEPOSIT WITH THE COURT IN WHICH SUCH INTERPLEADER
ACTION IS FILED ALL DOCUMENTS AND FUNDS HELD IN ESCROW. THE ESCROW AGENT IS
FURTHER AUTHORIZED TO WITHHOLD FROM SUCH DEPOSIT FOR ITS OWN ACCOUNT AN AMOUNT
SUFFICIENT TO COMPENSATE ITSELF FOR ALL COSTS, EXPENSES, CHARGES, AND REASONABLE
ATTORNEYS’ FEES INCURRED BY IT DUE TO THE INTERPLEADER ACTION. UPON INITIATING
SUCH ACTION, THE ESCROW AGENT SHALL BE FULLY RELEASED

 

5

--------------------------------------------------------------------------------


 


AND DISCHARGED OF AND FROM ALL OBLIGATIONS AND LIABILITY IMPOSED BY THE TERMS OF
THIS AGREEMENT.


 


(D)                                 THE COMPANY AND DEALER MANAGER AGREE,
JOINTLY AND SEVERALLY, TO INDEMNIFY AND HOLD THE ESCROW AGENT, ITS OFFICERS,
DIRECTORS AND EMPLOYEES HARMLESS FROM AND AGAINST ALL COSTS, DAMAGES, JUDGMENTS,
ATTORNEY’S FEES (WHETHER SUCH ATTORNEYS SHALL BE REGULARLY RETAINED OR SPECIALLY
EMPLOYED), EXPENSES, OBLIGATIONS AND LIABILITIES OF EVERY KIND AND NATURE WHICH
THE ESCROW AGENT MAY INCUR, SUSTAIN, OR BE REQUIRED TO PAY IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT, AND TO PAY THE ESCROW AGENT ON DEMAND THE AMOUNT
OF ALL SUCH COSTS, DAMAGES, JUDGMENTS, ATTORNEY’S FEES, EXPENSES, OBLIGATIONS,
AND LIABILITIES. TO SECURE SAID INDEMNIFICATION AND TO SATISFY ITS COMPENSATION
HEREUNDER, THE ESCROW AGENT IS HEREBY GIVEN A FIRST LIEN UPON AND THE RIGHT TO
REIMBURSE ITSELF THEREFOR OUT OF, ALL OF THE RIGHTS, TITLES, AND INTERESTS OF
EACH OF SAID PARTIES IN ALL MONEY, PROPERTY, AND INSTRUMENTS DEPOSITED
HEREUNDER, EXCEPT FOR ANY MONEY, PROPERTY OR INSTRUMENTS THAT RELATE TO MONEY
RECEIVED THAT MUST BE RETURNED PURSUANT TO THE PROVISIONS OF THE SECOND TO LAST
SENTENCE OF SECTION 9.


 

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the day and year first above written.

 

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

 

 

 

 

By:

/s/ Brenda G. Gujral

 

 

Name:

Brenda G. Gujral

 

 

Its:

President

 

 

 

 

 

 

 

 

INLAND SECURITIES CORPORATION

 

 

 

 

 

 

By:

/s/ Roberta S. Matlin

 

 

Name:

Roberta S. Matlin

 

 

Its:

Vice President

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ John W. Porter

 

 

Name:

John W. Porter

 

 

Its:

Vice President

 

 

--------------------------------------------------------------------------------